           Case 6:20-cv-00078-CCL Document 14 Filed 02/08/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              HELENA DIVISION

 TIA SHOPE,                                            CV-20-78-H-CCL

                                 Plaintiff,

     vs.                                                     Order

 CAPITAL LINK MANAGEMENT,
 and MOUNTAIN RUN SOLUTIONS,

                              Defendants.

      The Plaintiff having notified the Court of her voluntary dismissal of the

Defendants, with prejudice, pursuant with Federal Rules of Civil Procedure

41(a)(l)(A)(i),

      It is hereby ORDERED this matter is dismissed and the Clerk of Court is

directed to close the case.
                        fk
      Dated this   _g_~ of February, 2021.


                                    ~~
                                     ESC.i~
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 1 of 1
